Citation Nr: 1229890	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  02-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for peripheral neuropathy in each lower extremity.  The Veteran disagreed with the 10 percent rating that was assigned for both the right and left lower extremities.  Based on the receipt of additional evidence, the RO, by rating action dated November 2006, assigned a 20 percent evaluation for each lower extremity.  This case was previously before the Board in April 2008, at which time it was remanded for additional development of the record.  By decision dated June 2009, the Board denied the claims.  The Veteran filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court) which, by decision dated December 2010, vacated those parts of the Board decision that denied the Veteran's claim for a higher rating.  In July 2011, the Board again remanded the claim for additional development of the record.  The case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by diminished sensation, with absent ankle reflex, and is not more than moderate in severity.

2.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by diminished sensation, with absent ankle reflex, and is not more than moderate in severity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  

2.  The criteria for an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  


Duty to Notify

The VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran's filing of a notice of disagreement as to the initial ratings assigned for peripheral neuropathy of each lower extremity does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, the VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The September 2006 statement of the case, and supplemental statements of the case issued in February 2009 and July 2012 provided the Veteran with the relevant diagnostic code criteria for rating his service-connected diabetic peripheral neuropathy of each lower extremity, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  Letters dated in March 2006 and April 2008 also provided the Veteran with the relevant law and regulations pertaining to effective dates.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected peripheral neuropathy of the right and left lower extremities, and he was advised of what was needed to achieve an earlier effective date.  Thus, VA's duties under sections 5104 and 7105 have been satisfied.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, VA examination reports, and the testimony of the Veteran and his spouse mother at a hearing before the undersigned Veterans Law Judge.

As noted, VA clinical examinations with respect to the increased rating issues on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file and clinical examination of the Veteran.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

VA outpatient treatment records show the Veteran was seen in April 2005 and complained of toe pain on his right foot.  

The Veteran was examined by the VA for peripheral neuropathy in August 2005.  He stated that while diabetes mellitus had only recently been diagnosed, he had experienced pain, numbness and tingling in his feet for years and had been told it was arthritis.  There was no indication of paralysis, weakness, tremors or stiffness.  It was noted he reported numbness and paresthesias of the feet and toes.  He also indicated he had pain and aching of the feet.  An examination revealed there was 5/5 strength in the lower extremities.  There was decreased vibration in the left lower extremity at the feet and toes.  Light touch was decreased.  Pain was reported in the feet and toes.  The affected nerves were the medial, lateral and plantar.  The diagnosis was peripheral neuropathy.  It was indicated it had significant effects on the Veteran's occupation.

On VA examination for diabetes mellitus in August 2005, knee and ankle jerks were 2+ bilaterally.  

Private medical records reveal the Veteran had complaints of tingling in his feet in May 2005.  An examination demonstrated metatarsalgia and hammertoes.  The assessment was possible diabetic neuropathy of the feet.  The examiner recommended arch supports for the right foot, and would consider medication if the symptom of numbness becomes more severe.  The Veteran was seen by a private podiatrist in December 2005.  He said he had pain at the bottom of both feet.  It was noted all epicritic sensations were intact and bilaterally symmetrical.  

A nerve conduction study at a VA facility in April 2006 showed normal peroneal and sural nerves.  It was noted that the Veteran had a mild sensory diabetic polyneuropathy clinically.  When seen in October 2006, the Veteran's distal pulses were intact in the lower extremities.  

The Veteran was again afforded an examination by the VA in May 2007. He reported numbness in his toes.  He stated his legs ache.  An examination disclosed deep tendon reflexes were 2+ at the knees, absent at the right ankle and trace at the left ankle.  He could wiggle his toes normally, and the extensor digitorum brevis muscle bulk was normal in both feet.  Pinprick appeared to be diminished in the lower extremities even from the abdomen distally.  Vibration sense was diminished in the right big toe and absent in the left big toe.  It was present at the left ankle.  Vitamin B-12 was low-normal.  The diagnosis was diabetic peripheral neuropathy.  The examiner stated it was of indeterminate severity in the lower extremities because of the unusual sensory picture there.

VA outpatient treatment records reflect the Veteran was seen in October 2007 and complained of discomfort in his feet.  The assessment was diabetes mellitus peripheral neuropathy, with some improvement.  He reported similar complaints in September 2008.  He added his feet burn and that he had nocturnal cramps in his left leg.  An examination revealed the distal pulses were intact bilaterally.

On VA examination in December 2008, the Veteran related he experiences symptoms associated with peripheral neuropathy, including burning and aching of his feet.  An examination showed that distal motor function was intact in the lower extremities.  There was diminished sensation to fibration, pinprick and light touch of the toes bilaterally.  There was diminished sensation to monofilament of the feet, with little to no sensation to monofilament of the plantar aspects of the feet bilaterally.  Deep tendon reflexes were 1+ of the lower extremities.  The diagnosis was sensory polyneuropathy of the lower extremities, bilaterally, mild, affecting the sural, plantar and calcaneal nerves.  The examiner noted that nerve conduction study of the lower extremities demonstrated mild sensory diabetic polyneuropathy of the lower extremities.  She commented it was less likely than not that the Veteran had peripheral neuropathy causing complete paralysis or mild, moderate or severe incomplete paralysis of any nerves.  She observed the Veteran was able to ambulate without an assistance device, and further noted motor function remained intact.

The Veteran was most recently afforded a VA examination in August 2011.  He described numbness, tingling and burning pain on all 10 toes and feet.  He claimed he might have lost some strength in his legs.  He added the burning pain on his feet and allodynia on the toes was a prominent complaint that might keep him awake at night.  He also said medication was helping a good deal with the pain of the neuropathy.  The examiner noted a nerve conduction study of the lower extremities in 2006 was normal.  One in November 2010 showed no evidence of polyneuropathy.  The Veteran stated he has limitations on his activities of daily living because of neuropathic symptoms in his legs and feet and the pain that awakened him at night.

An examination revealed a normal gait.  The Veteran had good strength in the proximal and distal lower extremities.  Deep tendon reflexes were 2+ at the knees and 0 at the ankles.  There was decreased sensation to primary modality in a stocking distribution on both lower extremities.  The impression was symptoms of moderate sensory polyneuropathy in the lower extremities.  The examiner stated this must be a very small fiber sensory neuropathy since it did not translate into an abnormal nerve conduction study.  

The Board acknowledges that the May 2007 VA examination showed the Veteran has diminished sensation.  Deep tendon reflexes were absent at the right ankle and trace at the left ankle.  When examined by the VA in December 2008, deep tendon reflexes were 1+ bilaterally.  

In its determination, the Court indicated the Board had not adequately addressed these findings.  The Board concedes such findings are present, and also notes that deep tendon reflexes were absent at the ankles on the most recent VA examination.  
The fact remains, however, that there is no evidence the Veteran's symptoms result in more than moderate incomplete paralysis.  In this regard, the Board points out that it was only after the August 2011 VA examination that the severity of the Veteran's bilateral neuropathy of the lower extremities was described as moderate.  This is consistent with the 20 percent ratings that are in effect for the Veteran's service-connected peripheral neuropathy of the lower extremities.

As noted above, the August 2005 VA examination documented no evidence of paralysis, weakness, tremors or stiffness.  The Veteran's symptoms consisted primarily of decreased sensation and pain.  Similar findings were recorded on the May 2007 examination, which also showed diminished reflexes.  The Board reiterates that it was concluded following the December 2008 VA examination that the Veteran's neuropathy of the lower extremities was mild in severity.  This conclusion has been confirmed by nerve conduction studies which have demonstrated mild sensory neuropathy.  While noted to be moderate following the August 2011 VA examination, this does not provide a basis for a higher rating.

The Board concedes the Veteran is competent to report symptoms he experiences, such as decreased sensation and pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his diabetic peripheral neuropathy of either the right lower extremity or the left lower extremity has increased in severity, so as to warrant a rating in excess of 20 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of peripheral neuropathy of the lower extremities.

The Board has also considered whether the Veteran's service-connected diabetic peripheral neuropathy of the lower extremities presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disabilities at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity is denied.

An initial evaluation in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


